Felton, Justice.
In this appeal from the grant of a summary judgment in favor of the appellee corporation, which sustained its affidavit of illegality to the appellant’s levy against certain of appellee’s properties, the sole question presented is whether the appellee corporation is, as it contends, “an institution of purely public charity,” so that its property would be tax exempt under the provisions of Code Ann. § 92-201 (Ga. L. 1878-79, p. 33; Ga. L. 1965, pp. 182, 183).
The tax exemption here claimed was created by the above statute, which was enacted pursuant to the provisions of Art. VII, Sec. I, Par. IV of the Constitution of the State of Georgia (¡Code Ann. § 2-5404), rather than by the Constitution itself. Since no constitutional attack is made on § 92-201, there is no constitutional question to be considered by this court and this case can be decided merely by an application of the statute to the facts of the case.
Therefore, since the appeal is one of which the Court of Appeals, and not this court, has jurisdiction under the Constitution (Art. VI, Sec. II, Par. IV; Code Ann. § 2-3704), the appeal is

Transferred to the Court of Appeals.


All the Justices concur.